Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 15-19 are canceled.  Claims 1-14 remain pending and under current examination.

	Response to Arguments and Withdrawn Rejections	
	Applicant’s remarks filed 9/6/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  
	Applicant argues that Soo ‘637, previously cited in a rejection under 35 U.S.C. 102(b) does not teach the new claim limitation.  Applicant’s argument is persuasive.  
	The rejection of claims 1-14 under 35 U.S.C. 102 is withdrawn.
New grounds of rejection necessitated by amendments filed 9/6/2022 are presented below.

New Grounds of Rejection Necessitated by Amendments of 9/6/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soo et al. (WO2010/138637, hereafter, “Soo ‘637”, previously cited) in view of Everland et al. (US 2013/0251758 A1, newly cited).
The instant claims are drawn to a composition comprising a fibromodulin peptide and a medical device comprising a fibromodulin peptide and a method of making said medical device, as further specified in the claims.  As newly claimed, a controlled release formulation comprising microparticles is included in the composition claimed.
Soo teaches a fibromodulin peptide which may be included with a carrier as a coating on a medical device allowing for local delivery such as a coating on a stent (see page 3, lines 8-11)(limitations of claims 1, 2, , 10, 13).  Soo teaches FMOD peptide in combination with TGF-beta isoform specifically naming TGF-beta1 (see page 2, lines 3-4) and  that this combination significantly increases fibroblast proliferation thereby helping with healing wounds (see page 1, lines 15-17 and lines 25-26).  Soo specifies controlled release as well as coatings (see page 20, lines 3-17; page 21, lines 17)(limitations of claim 12).  The further claimed function of fibromodulin peptide is considered to be met by the cited art since a product and its properties are inseparable and since the instant claims are not limited to or otherwise demonstrate a showing of critical quantitative value to achieve an ‘effective amount”; in other words, any amount is considered “effective” absent evidence to the contrary (functional limitations of claims 1, 6, 10, and 13).  Further regarding claim 4, Soo teaches the composition may be in the form of a liquid (see page 21, line 32 and Soo claim 10)(limitation of claim 4) and a carrier may be polymeric such as polylactide (see page 20, lines 27 and 31)(limitations of claims 3, 7-9) and may include other physiologically acceptable compounds including preservatives useful for preventing microorganism growth such as ascorbic acid and phenols (limitation of claim 5)(see page 24, lines 4-7).  
Soo does not teach microparticles for controlled release functionality.
Regarding claims 1, 10, and 13, Everland cures this deficiency.  Everland teaches a composition for augmenting and regenerating living tissue in a subject.  Porous microparticles of a biodegradable polymer, a specified cell population, and additional optional components make up the compositions of Everland (see abstract, in particular; see [0009], [0038], and [0042]).  Everland further teaches that the compositions may further include biologically acceptable components including growth factors or stimulation molecules, wherein the stimulation molecules listed include fibromodulin as an example (see [0181]-[0182]). Devices for placing the spheres in the tissue defect may be employed for use (see [0227], [0325]), and the particles may be in a kit and in the form of a liquid (see [0231]).
Both Soo and Everland are directed to tissue regeneration products and methods.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the microparticles of Everland as injectable scaffolds as suggested by Everland (see [0008]-[0009]) for the delivery of the fibromodulin or fibromodulin peptide of Soo, with a reasonable expectation of success.  One would have been motivated to do so to facilitate tissue scaffolding via injection methodology as suggested by Everland (see [0090]-[0091], [0095], [0103]-[0104]).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617